UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): October 27, 2010 ABAXIS, INC. (Exact name of registrant as specified in its charter) California 000-19720 77-0213001 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3240 Whipple Road, Union City, CA 94587 (Address of principal executive offices) Registrant’s telephone number, including area code: (510) 675-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The Company’s Annual Meeting of Shareholders was held on October 27, 2010 (“the Annual Meeting”).There were 22,330,570 shares of common stock entitled to be voted, and 21,088,714 shares were present in person or by proxy at the Annual Meeting. Three items of business were acted upon by shareholders at the Annual Meeting.The voting results are as follows: 1.To elect our six nominees for director to serve until the 2011 Annual Meeting of Shareholders and until their successors are elected and qualified. Shareholders elected Clinton H. Severson, Richard J. Bastiani, Michael D. Casey, Henk J. Evenhuis, Prithipal Singh and Ernest S. Tucker, III, the Company’s nominees for Director, to serve as directors until the 2011 Annual Meeting of Shareholders. VotesFor Withheld Non-Votes Clinton H. Severson Richard J. Bastiani, Ph.D. Michael D. Casey Henk J. Evenhuis Prithipal Singh, Ph.D. Ernest S. Tucker, III, M.D. 2.To approve an amendment to the Company’s 2005 Equity Incentive Plan. Shareholders approved an amendment to the Company’s 2005 Equity Incentive Plan. Votes For VotesAgainst Abstentions Non-Votes 3.To ratify the appointment of Burr Pilger Mayer, Inc. as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2011. Shareholders ratified the appointment of Burr Pilger Mayer, Inc. as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2011. Votes For VotesAgainst Abstentions Non-Votes 0 . 1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 1, 2010 ABAXIS, INC. By: /s/ Alberto R. Santa Ines Alberto R. Santa Ines Vice President, Finance and Chief Financial Officer 2.
